UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . COMMISSION FILE NUMBER 001-31924 NELNET, INC. (Exact name of registrant as specified in its charter) NEBRASKA (State or other jurisdiction of incorporation or organization) 84-0748903 (I.R.S. Employer Identification No.) , SUITE 201 LINCOLN, NEBRASKA (Address of principal executive offices) (Zip Code) (402) 458-2370 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of April 30, 2011, there were 36,982,244 and 11,495,377 shares of Class A Common Stock and Class B Common Stock, par value $0.01 per share, outstanding, respectively (excluding 11,317,364 shares of Class A Common Stock held by wholly owned subsidiaries). NELNET, INC. FORM 10-Q INDEX March 31, 2011 PART I.FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 62 Item 4. Controls and Procedures 67 PART II. OTHER INFORMATION Item 1. Legal Proceedings 68 Item 1A. Risk Factors 69 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 5. Other Information 70 Item 6. Exhibits 71 Signatures 72 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NELNET, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) As of As of March 31, 2011 December 31, 2010 (unaudited) Assets: Student loans receivable (net of allowance for loan losses of $41,097 and $43,626 respectively) $ 23,948,014 Student loans receivable - held for sale — 84,987 Cash and cash equivalents: Cash and cash equivalents - not held at a related party 8,915 6,952 Cash and cash equivalents - held at a related party 39,222 276,849 Total cash and cash equivalents 48,137 283,801 Investments - trading securities 37,719 43,236 Restricted cash and investments 796,229 668,757 Restricted cash - due to customers 63,292 88,528 Accrued interest receivable 308,484 318,152 Accounts receivable (net of allowance for doubtful accounts of $1,577 and $1,221, respectively) 52,812 52,614 Goodwill 117,118 117,118 Intangible assets, net 34,736 38,712 Property and equipment, net 31,440 30,573 Other assets 98,812 101,054 Fair value of derivative instruments 169,505 118,346 Total assets $ 25,893,892 Liabilities: Bonds and notes payable $ 24,672,472 Accrued interest payable 15,587 19,153 Other liabilities 181,335 191,017 Due to customers 63,292 88,528 Fair value of derivative instruments 13,026 16,089 Total liabilities 24,339,332 24,987,259 Shareholders' equity: Preferred stock, $0.01 par value.Authorized 50,000,000 shares; no shares issued or outstanding — — Common stock: Class A, $0.01 par value. Authorized 600,000,000 shares; issued and outstanding 36,983,557 shares as of March 31, 2011 and 36,846,353 shares as of December 31, 2010 370 368 Class B, convertible, $0.01 par value.Authorized 60,000,000 shares; issued and outstanding 11,495,377 shares as of March 31, 2011 and December 31, 2010 115 115 Additional paid-in capital 73,502 76,263 Retained earnings 882,550 831,057 Employee notes receivable ) ) Total shareholders' equity 955,367 906,633 Commitments and contingencies Total liabilities and shareholders' equity $ 25,893,892 See accompanying notes to consolidated financial statements. 2 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share data) (unaudited) Three months ended March 31, Interest income: Loan interest $ 134,967 Investment interest 726 1,001 Total interest income 138,084 135,968 Interest expense: Interest on bonds and notes payable 52,307 50,859 Net interest income 85,777 85,109 Less provision for loan losses 3,750 5,000 Net interest income after provision for loan losses 82,027 80,109 Other income (expense): Loan and guaranty servicing revenue 35,636 36,394 Tuition payment processing and campus commerce revenue 19,369 17,382 Enrollment services revenue 33,868 33,271 Software services revenue 4,777 4,344 Other income 6,492 7,260 Gain on sale of loans and debt repurchases 8,307 10,177 Derivative market value and foreign currency adjustments and derivative settlements, net ) 1,682 Total other income 105,413 110,510 Operating expenses: Salaries and benefits 43,912 40,644 Cost to provide enrollment services 22,839 22,025 Depreciation and amortization 6,776 10,783 Restructure expense — 1,197 Other 26,105 29,055 Total operating expenses 99,632 103,704 Income before income taxes 87,808 86,915 Income tax expense ) ) Net income $ 54,322 Earnings per common share: Net earnings - basic $ 1.09 Net earnings - diluted $ 1.08 Dividends paid per common share $ 0.07 Weighted average common shares outstanding: Basic 48,171,317 49,716,696 Diluted 48,363,035 49,912,589 See accompanying notes to consolidated financial statements. 3 NELNET, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (Dollars in thousands, except share data) (unaudited) Preferred Common stock Class A Class B Additional Employee Total stock shares Preferred common common paid-in Retained notes shareholders’ shares Class A Class B stock stock stock capital earnings receivable equity Balance as of December 31, 2009 — 38,396,791 11,495,377 $
